Kupferman, J., concurs in a separate memorandum as follows:
While I can concur in the conclusion on the basis that the court should not have to prune requests for admission (see Brandon v Chefetz, 101 AD2d 786), I believe that it should be made clear that at least the following request is fully justified: “1. The annexed Hospital record of the infant plaintiff, constitutes the full and complete record of Flower Fifth Avenue Hospital regarding Wendy Berg.” U CPLR 3123 (subd [a]) provides for notice to admit where “the party requesting the admission reasonably believes there can be no substantial dispute at the trial and which are within the knowledge of such other party or can be ascertained by him upon reasonable inquiry.” 11 Clearly, the physician involved is in a much better position to answer this question than the plaintiff is.